Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-81070-RAR

  DANIEL ALEXANDER,

         Petitioner,

  v.

  MARK S. INCH,

        Respondent.
  __________________________________/

                       ORDER DENYING HABEAS CORPUS PETITION

         THIS CAUSE is before the Court upon a pro se Petition for Writ of Habeas Corpus. See

  Petition [ECF No. 1] (“Petition”). Respondent filed its “Response to Petition for Writ of Habeas

  Corpus / Memorandum of Law” [ECF No. 8] (“Response”), and Petitioner did not file a Reply.

  See generally Docket. Having carefully reviewed the record and governing law, and for the

  reasons set forth below, Ground Two of the Petition is DENIED on the merits and all other claims

  are DISMISSED as procedurally defaulted.

                                    STANDARD OF REVIEW

         “As amended by [the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)],

  28 U.S.C. § 2254 sets several limits on the power of a federal court to grant an application for a

  writ of habeas corpus on behalf of a state prisoner.” Cullen v. Pinholster, 563 U.S. 170, 181

  (2011). Some of the more restrictive limits are found in § 2254(d). Under that provision, a federal

  court may grant habeas relief from a state court judgment only if the state court’s decision on the

  merits was (1) contrary to, or an unreasonable application of, clearly established federal law as

  determined by the Supreme Court of the United States; or (2) was based on an unreasonable
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 2 of 11




  determination of the facts in light of the evidence presented in the state court proceeding. 28

  U.S.C. § 2254(d). Consequently, § 2254(d) constructs a “highly deferential standard for evaluating

  state-court rulings” because, after all, this standard “demands that state-court decisions be given

  the benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002).

         “A state court’s decision is ‘contrary to’ federal law if the ‘state court arrives at a

  conclusion opposite to that reached by the Supreme Court on a question of law or if the state court

  decides a case differently than the Supreme Court has on a set of materially indistinguishable

  facts.’” Consalvo v. Sec’y, Fla. Dep’t of Corr., 664 F.3d 842, 844 (11th Cir. 2011) (quoting

  Williams v. Taylor, 529 U.S. 362, 412–13 (2000)) (brackets omitted). A state court’s decision

  qualifies as an “an unreasonable application of federal law if the state court identifies the correct

  governing legal principle from the Supreme Court’s decisions but unreasonably applies that

  principle to the facts of the prisoner’s case.” Consalvo, 664 F.3d at 844 (quoting Williams, 529

  U.S. at 413) (cleaned up). “‘If this standard [seems] difficult to meet’—and it is—‘that is because

  it was meant to be.’” Burt v. Titlow, 571 U.S. 12, 20 (2013) (quoting Harrington v. Richter, 562

  U.S. 86, 102 (2011)).

         By its own plain terms, § 2254(d)’s deferential standard applies only when a claim “was

  adjudicated on the merits in State court proceedings[.]” See also Cullen, 563 U.S. at 181 (“If an

  application includes a claim that has been adjudicated on the merits in State court proceedings, §

  2254(d), an additional restriction applies.”); Cone v. Bell, 556 U.S. 449, 472 (2009) (“Because the

  Tennessee courts did not reach the merits of Cone’s Brady claim, federal habeas review is not

  subject to the deferential standard that applies under AEDPA.”). The summary denial of a claim

  with no articulated reasons presumptively serves as an adjudication on the merits subjecting the

  claim to § 2254(d)’s additional restrictions. See Richter, 562 U.S. at 100 (“This Court now holds



                                             Page 2 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 3 of 11




  and reconfirms that § 2254(d) does not require a state court to give reasons before its decision can

  be deemed to have been ‘adjudicated on the merits.’”). This is because federal courts ordinarily

  presume that § 2254(d)’s deferential standard applies when a constitutional claim has been

  presented to a state court and denied in that forum. See, e.g., id. at 99 (“When a federal claim has

  been presented to a state court and the state court has denied relief, it may be presumed that the

  state court adjudicated the claim on the merits in the absence of any indication or state-law

  procedural principles to the contrary.”).

         At the same time, “federal court[s] should ‘look through’ [an] unexplained decision to the

  last related state-court decision that does provide a relevant rationale” if one exists. See Wilson v.

  Sellers, 138 S. Ct. 1188, 1192 (2018) (emphasis added). From there, federal courts “presume that

  the unexplained decision adopted the same reasoning.” Id. “[T]he State may rebut [that]

  presumption by showing that the unexplained affirmance relied or most likely did rely on different

  grounds than the lower state court’s decision, such as alternative grounds for affirmance that were

  briefed or argued to the state supreme court or obvious in the record it reviewed.” Id.

                                              ANALYSIS

         A. Grounds One, Three, and Four

         In Ground One, Petitioner contends “[t]he trial court failed and refused to instruct the jury

  on self[-]defense . . . in violation of the Due Process and Equal Protection Clause (sic).” Petition

  at 7. Petitioner, in Ground Three, argues the trial court unconstitutionally refused to sever Count

  2 from the conduct charged in Count 1. Id. at 11. Lastly, in Ground Four, Petitioner contends the

  trial court unconstitutionally imposed the maximum term of imprisonment. Id. at 13.




                                              Page 3 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 4 of 11




          Respondent argues that Grounds One, Three, and Four were not properly exhausted. 1 See

  Response at 11–12 (“[B]ecause [Ground One] was not fairly presented in federal terms it is

  unexhausted and all relief must be denied.”); id. at 16 (“[A] review of the Initial [B]rief establishes

  that [Ground Three] was raised and argued based upon [state law] . . . [meaning] it has not been

  properly exhausted.”); id. at 18 (“[A] review of the initial brief establishes that [Ground Four] has

  not been fairly presented as a federal constitutional violation[.]”).

          Pursuant to 28 U.S.C. § 2254(b)–(c), habeas petitioners must exhaust their claims before

  presenting them in a federal habeas petition. See also Vazquez v. Sec’y, Fla. Dep’t of Corr., 827

  F.3d 964, 966 (11th Cir. 2016) (clarifying this is “[g]enerally” how this rule functions). This

  requirement is met if a petitioner “fairly present[ed] every issue raised in [their] federal petition to

  the state’s highest court, either on direct appeal or on collateral review.” See Mason v. Allen, 605

  F.3d 1114, 1119 (11th Cir. 2010) (cleaned up). “If a petitioner fail[ed] to ‘properly’ present [their]

  claim to the state court–by exhausting [their] claim[] and complying with the applicable state

  procedure–prior to bringing [their] federal habeas claim, then [§ 2254] typically bars [courts] from

  reviewing the claim.” Id. In other words, where a petitioner has not “properly presented his claims

  to the state courts,” the petitioner will have “procedurally defaulted his claims” in federal court.

  O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999).

          “It is not sufficient merely that the federal habeas petitioner has been through the state

  courts . . . nor is it sufficient that all the facts necessary to support the claim were before the state

  courts or that a somewhat similar state-law claim was made.” McNair v. Campbell, 416 F.3d 1291,

  1302 (11th Cir. 2005) (quoting Kelley v. Sec’y, Fla. Dep’t of Corr., 377 F.3d 1333, 1343–44 (11th


  1
    Respondent provided no argument as to whether Ground Two was properly exhausted. See Response at
  12–15. Of course, that omission is not enough to qualify as a waiver of its exhaustion defense. See 28
  U.S.C. § 2254(b)(3). But because the Court need not address exhaustion to deny Ground Two on the merits,
  the Court shall skip over the procedural question. See 28 U.S.C. § 2254(b)(2).
                                               Page 4 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 5 of 11




  Cir. 2004)) (internal quotation marks omitted). To properly exhaust, a petitioner must present their

  federal constitutional claim in such a manner “that a reasonable reader would understand each

  claim’s particular legal basis and specific factual foundation.” Id. (cleaned up). “[S]catter[ing]

  some makeshift needles in the haystack of the state court record,” however, is not enough. Put

  contextually, citing a federal source of law or even labeling a claim as “federal” might not be

  enough in some cases because that would be too “low [a] floor . . . for petitioners seeking to

  establish exhaustion.” See id.

         The Petitioner, in raising Grounds One, Three, and Four in the Florida Fourth District Court

  of Appeal during his direct appeal, never cited federal law or labeled any of his claims as “federal.”

  See Initial Brief on Appeal [ECF No. 9-1] at 27–66. Thus, Respondent is correct—these claims

  were not properly exhausted. See McNair, 416 F.3d at 1302. Because those claims could only be

  raised during Petitioner’s direct appeal, see Bruno v. State, 807 So. 2d 55, 63 (Fla. 2001) (“A claim

  of trial court error generally can be raised on direct appeal but not in a [postconviction] motion.”),

  these claims are procedurally defaulted in this Court. See Henderson v. Campbell, 353 F.3d 880,

  898–99 (11th Cir. 2003) (“A claim is procedurally defaulted for the purposes of federal habeas

  review where the petitioner failed to exhaust state remedies and the court to which the petitioner

  would be required to present his claims in order to meet the exhaustion requirement would now

  find the claims procedurally barred.” (cleaned up)); see also Snowden v. Singletary, 135 F.3d 732,

  736 (11th Cir. 1998) (“[W]hen it is obvious that the unexhausted claims would be procedurally

  barred in state court due to a state-law procedural default, we can forego the needless judicial ping-

  pong and just treat those claims now barred by state law as no basis for federal habeas relief.”

  (internal quotation marks omitted)).




                                              Page 5 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 6 of 11




         There are two equitable doctrines that petitioners may rely upon to excuse the procedural

  default of their constitutional claims—“cause and prejudice” and “actual innocence.” See Dretke

  v. Haley, 541 U.S. 386, 393 (2004) (“[A] federal court will not entertain a procedurally defaulted

  constitutional claim in a petition for habeas corpus absent a showing of cause and prejudice to

  excuse the default. We have recognized a narrow exception to the general rule when the habeas

  applicant can demonstrate that the alleged constitutional error has resulted in the conviction of one

  who is actually innocent of the underlying offense.”).

         “Cause for a procedural default exists where something external to the petitioner,

  something that cannot fairly be attributed to him, . . . impeded his efforts to comply with the State’s

  procedural rule.” Maples v. Thomas, 565 U.S. 266, 280 (2012) (cleaned up). “To establish

  prejudice, a petitioner must show that there is at least a reasonable probability that the result of the

  proceeding would have been different.” Harris v. Comm’r, Ala. Dep’t of Corr., 874 F.3d 682, 688

  (11th Cir. 2017) (quoting Henderson v. Campbell, 353 F.3d 880, 892 (11th Cir. 2003)) (internal

  quotations omitted). The Petitioner’s Appellate Counsel didn’t frame Petitioner’s claims of trial

  court error as constitutional ones and, based on “principles of agency law,” Petitioner “bears the

  risk of negligent conduct on the part of his agent.” Maples, 565 U.S. at 281–82. In other words,

  Petitioner is “bound” by Appellate Counsel’s “oversight and cannot rely on it to establish cause.”

  Id. at 282. Thus, the Court need not address prejudice.

         Petitioner also cannot rely on actual innocence. “[A] credible showing of actual innocence

  may allow a prisoner to pursue his constitutional claims . . . on the merits notwithstanding the

  existence of a procedural bar to relief.” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). This

  exception, however, “applies to a severely confined category: cases in which new evidence shows




                                               Page 6 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 7 of 11




  ‘it is more likely than not that no reasonable juror would have convicted the petitioner.’” Id. at

  395 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).

         Far from asserting that he is actually innocent, Petitioner “absolutely admits” that he

  “contribut[ed] to the termination of the victim” when he purportedly acted in “self-defense.”

  Petition at 7.     Because “‘actual innocence’ means factual innocence, not mere legal

  insufficiency[,]” McKay v. United States, 657 F.3d 1190, 1197 (11th Cir. 2011) (quoting Bousley

  v. United States, 523 U.S. 614, 623 (1998)), Petitioner has not shown this equitable exception

  applies either. Accordingly, Grounds One, Three, and Four are all DISMISSED as procedurally

  defaulted.

         B. Ground Two

         With respect to Ground Two, Petitioner claims the trial court unconstitutionally refused to

  accept his guilty plea. Id. at 9. Respondent argues that “[t]here is no federal constitutional right

  to have the court accept a guilty plea merely because it is in the ‘best interests’ of the defendant to

  do so.” Response at 12 (emphasis added).

         The Court is unaware of any decision that suggests defendants have a per se constitutional

  right to have a voluntary guilty plea accepted. In fact, federal courts have explained that there is

  “no absolute right to have a guilty plea accepted” even when the plea is constitutionally valid.

  Santobello v. New York, 404 U.S. 257, 262 (1971); Missouri v. Frye, 566 U.S. 134, 148 (2012)

  (same); North Carolina v. Alford, 400 U.S. 25, 38 n.11 (1970) (same); United States v. Evans, 496

  F. App’x 950, 954 (11th Cir. 2012) (same). “[S]ound judicial discretion” is all that is needed to

  justify rejecting a plea. Santobello, 404 U.S. at 262. And the Supreme Court has never defined

  the full “scope of that discretion.” See Alford, 400 U.S. at 38 n.11. But again, there is no case




                                              Page 7 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 8 of 11




  suggesting that the Constitution requires a judge to accept every guilty plea that is voluntarily

  entered.

          The record shows that the trial court provided reasons for rejecting a possible open guilty

  plea before trial. See Trial Transcript Volume IV [ECF No. 10-4] at 21 (“[W]hy don’t we get

  those photographs to [defense counsel], if you can, sometime today so he can intelligently advise

  his client whether to plead guilty to Counts II and III open to the Court and then, at the same time,

  I can rule on the objections out of the presence of the jury and make a relevancy determination as

  to those issues that, you know, under [Rule] 403, whether those photographs are relevant.”).

          The record also shows that the trial court provided its reasons for rejecting a guilty plea

  during trial. Specifically, the Petitioner intended to maintain his innocence on Counts I and III of

  the indictment and plead guilty only to Count II. See Trial Transcript Volume VII [ECF No. 10-6

  at 138]. The trial court judge began by stating that rejecting mixed guilty pleas was not its

  “universal policy” and that it considers guilty pleas “on a case-by-case basis” when a defendant

  wishes to “plead guilty to certain counts and maintain [their] innocence” on others. Id. at 140.

  The trial court then explained that, in its discretion, the guilty plea to Count II would be accepted

  if Petitioner entered a voluntary plea on Count III because of its “vested interest in the due

  administration of justice” even though Count II had already been severed from Count III. See id.

  at 139–48. At the same time, the trial court was clear in expressing that it never wanted Petitioner

  to enter into a plea on Count III if it was not voluntary. See id. at 148 (“I have no interest in taking

  any involuntary pleas. I will not do that, but if he wishes to enter a voluntary plea as to Counts II

  and III, whether one be guilty and one be an Alford plea, I have no problem doing that in his best

  interest[.]”).




                                               Page 8 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 9 of 11




         The Fourth DCA affirmed without an explained decision. Alexander v. State, 127 So. 3d

  519 (Fla. 4th DCA 2013). Thus, the Fourth DCA’s silent affirmance presumptively qualifies as

  an adjudication on the merits. See Richter, 562 U.S. at 99 (“When a federal claim has been

  presented to a state court and the state court has denied relief, it may be presumed that the state

  court adjudicated the claim on the merits in the absence of any indication or state-law procedural

  principles to the contrary.”). In addition, as this Court must “look through” to the next reasoned

  decision, the Court accepts the trial court’s reasoning and the briefing on appeal as the presumptive

  reasoning of the Fourth DCA. See Wilson, 138 S. Ct. at 1192.

         In short, § 2254(d) applies to this claim. Because § 2254(d) applies, Petitioner’s claim is

  subject to a higher standard than what would ordinarily apply on direct appeal. See generally

  Richter, 562 U.S. at 101 (“A state court’s determination that a claim lacks merit precludes federal

  habeas relief so long as fairminded jurists could disagree on the correctness of the state court’s

  decision.”). “The more general the [underlying] rule, the more leeway courts have in reaching

  outcomes in case-by-case determinations.” Id. Because a trial court’s decision to reject a guilty

  plea turns entirely on discretion, and the Supreme Court has never defined the outer contours of

  that discretion, Petitioner cannot meet his burden under § 2254(d) in this case. This claim must

  therefore be denied.

                                     EVIDENTIARY HEARING

         No evidentiary hearing is warranted in this matter. See Shriro v. Landrigan, 550 U.S. 465,

  474 (2007) (“[I]f the [state court] record refutes the applicant’s factual allegations or otherwise

  precludes habeas relief, a district court is not required to hold an evidentiary hearing.”).




                                              Page 9 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 10 of 11




                                CERTIFICATE OF APPEALABILITY

           After careful consideration of the record in this case, the Court declines to issue a certificate

   of appealability (“COA”).      A habeas petitioner has no absolute entitlement to appeal a district

   court’s final order denying his habeas petition. Rather, to pursue an appeal, a petitioner must

   obtain a COA. See 28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009).

           Issuance of a COA is appropriate only if a litigant makes “a substantial showing of the

   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To do so, litigants must show that

   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

   or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). And “[w]here a district court has

   disposed of claims . . . on procedural grounds, a COA will be granted only if the court concludes

   that ‘jurists of reason’ would find it debatable both ‘whether the petition states a valid claim of the

   denial of a constitutional right’ and ‘whether the district court was correct in its procedural ruling.’”

   Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001) (quoting Franklin v. Hightower, 215 F.3d

   1196, 1199 (11th Cir. 2000)).

           Here, reasonable jurists would not find the Court’s procedural resolution of Grounds One,

   Three, and Four debatable or wrong. One claim is worth addressing. In Ground Two, the Court

   explained that Petitioner cannot meet his burden under § 2254(d). Although jurists might have

   exercised their own discretion differently than the trial court’s discretion, reasonable jurists could

   not debate that Petitioner simply cannot meet § 2254(d)’s deferential standard. Accordingly, a

   COA must be denied on all claims.




                                                Page 10 of 11
Case 9:19-cv-81070-RAR Document 14 Entered on FLSD Docket 01/31/2021 Page 11 of 11




                                         CONCLUSION

         Having carefully reviewed the record and governing law, it is hereby

         ORDERED AND ADJUDGED that the Petition [ECF No. 1] is DENIED as to Ground

   Two and DISMISSED on all other counts. The certificate of appealability is DENIED, and an

   evidentiary hearing is DENIED. All deadlines are TERMINATED, and any pending motions

   are DENIED as moot. Accordingly, this case is CLOSED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of January, 2021.




                                                      RODOLFO A. RUIZ II
                                                      UNITED STATES DISTRICT JUDGE


   cc:   Daniel Alexander
         W06402
         Hamilton Correctional Institution
         Inmate Mail/Parcels
         10650 SW 46th Street
         Jasper, FL 32052
         PRO SE

         Melanie Dale Surber
         Attorney General Office
         1515 N Flagler Drive
         9th Floor
         West Palm Beach, FL 33401-3432
         561-837-5000
         Fax: 837-5099
         Email: crimappwpb@myfloridalegal.com

         Noticing 2254 SAG Broward and North
         Email: CrimAppWPB@MyFloridaLegal.com




                                             Page 11 of 11
